Name: Commission Regulation (EEC) No 157/83 of 24 January 1983 altering the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 1 . 83 Official Journal of the European Communities No L 22/7 COMMISSION REGULATION (EEC) No 157/83 of 24 January 1983 altering the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1982/82 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 211 6/82 (3), as last amended by Regulation (EEC) No 77/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2116/82 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 40-273 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 25 January 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p. 2. (*) OJ No L 215, 23 . 7 . 1982, p. 5 . Is) OJ No L 223, 31 . 7. 1982, p. 40 . h) OJ No L 12, 14. 1 . 1983, p. 38 .